 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
     Attorneys for Moctezuma Tovar
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9                                              )
     UNITED STATES OF AMERICA,                  )
10                                              )   Case No.: 2:11-cr-00296-WBS
                  Plaintiff,                    )
11                                              )   AMENDED STIPULATION AND
          vs.                                   )   [PROPOSED] ORDER TO CONTINUE
12                                              )   JUDGMENT AND SENTENCING DATE
     MOCTEZUMA TOVAR,
                                                )
13   MANUEL HERRERA,                            )   Date: September 30, 2019
     JUN MICHAEL DIRAIN,                        )   Time: 9:00 a.m.
14                                              )   Judge: Hon. William B. Shubb
     SANDRA HERMOSILLO, and
                                                )
15                Defendants.                   )
16
17                                       STIPULATION
18         This matter is presently set for judgment and sentencing before this court on
19   September 30, 2019. A stipulation and proposed order requesting to continue this matter
20   has been denied without prejudice. See ECF Doc. No. 886. This amended stipulation
21   and proposed order is hereby being submitted and articulates in more detail the
22   defendants’ need to continue the currently set judgment and sentencing date.
23         Trial defendants, Ruben Rodriguez and Jamie Mayorga, were found guilty (see
24   ECF Doc. No. 848) and have a sentencing date of November 5, 2019 before the
25   Honorable John A. Mendez. The defendants, Moctezuma Tovar, Manuel Herrera, Jun
26   Michael Dirain, and Sandra Hermosillo, have all pled guilty and are awaiting sentencing
27   and request additional time to prepare for sentencing based upon the following reasons:
28



                                                                                           1
 1          These four defendant’s sentencings have been trailing behind the trial of United
 2   States v. Ruben Rodriguez and Jaime Mayorga, who were found guilty on April 23, 2019.
 3   ECF Doc. No. 848. These two defendants went to trial three times, the first two resulted
 4   in mistrials, and the third, guilty verdicts. Judge Mendez will proceed on their
 5   sentencings on November 5, 2019. The defendants, Tovar, Herrera, Dirain and
 6   Hermosillo either testified or were a potential witness in the aforementioned trials and
 7   that was one reason their sentencing date has been behind the trial of Rodriguez and
 8   Mayorga.
 9          A continuance is now needed in order “to avoid unwarranted sentence disparities
10   among defendants with similar records who have been found guilty of similar conduct.”
11   18 U.C. S. § 3553(a)(6). Two other defendants, Mr. Rodriguez and Mr. Mayorga,
12   proceeded to trial on three occasions before receiving guilty verdicts. After the first trial
13   resulted in a mistrial, this court was unavailable to retry the case. See ECF Doc. No. 470.
14   The trial of Mr. Rodriguez and Mr. Mayorga was assigned to the Honorable John A.
15   Mendez. The case was tried two more times before Judge Mendez before these
16   defendants were convicted. Judge Mendez will be handling the sentencing of the Mr.
17   Rodriguez and Mr. Mayorga.
18          The loss amount, roles in the offense, and number of victims, were matters of
19   consequence in the jury trial. Mr. Herrera testified in all three trials and Mr. Dirain
20   testified in two of the trials. Mr. Tovar, Mr. Herrera, Mr. Dirain and Ms. Hermosillo all
21   accepted responsibility and pled guilty pursuant to plea agreements. Based on the plea
22   agreements, all of their sentences are directly affected by the sentence imposed on the
23   trial defendants.
24          A continuance is also being requested because all CJA defendants, including the
25   defendants who went to trial, who are awaiting sentencing have hired an expert in
26   mortgage analysis, Curt Novy, to write a report regarding the loss amount. The loss
27   amount in this case is one of the most critical facts impacting the guideline offense level.
28   This is information all defendants would like the court to consider at sentencing when


                                                                                               2
 1   determining loss amount (for those defendants whose plea agreements allows them to
 2   argue the loss) and when considering the circumstances of this case pursuant to the
 3   sentencing factors in 18 U.S.C. § 3553(a). Mr. Novy’s report as to loss is also relevant as
 4   to restitution.
 5           On or about August 1, 2019, Mr. Curt Novy was approved for funding as an
 6   expert to review the loss amount of all the properties charged in the indictment and any
 7   properties the government has included as relevant conduct. To date, we have not
 8   received a report from Mr. Novy. We do not anticipate that Mr. Novy’s report will be
 9   available for the parties to review before the currently scheduled due date of the informal
10   objections which is currently set for August 26, 2019. The government retains the right to
11   object to any experts’ report.
12          For all the aforementioned reasons, the parties are requesting the court vacate the
13   presently scheduled sentencing date of September 30, 2019, and adopt the sentencing
14   date of December 16, 2019, and the proposed PSR/objection schedule submitted herein.
15   The United States of America through its undersigned counsel, Brian Fogerty, Assistant
16   United States Attorney, together with counsel for defendant Moctezuma Tovar, Thomas
17   A. Johnson, Esq., counsel for defendant Sandra Hermosillo, Erin J. Radekin, Esq.,
18   counsel for defendant Jun Michael Dirain, Timothy Zindel, Esq., and counsel for
19   defendant Manuel Herrera, John R. Manning, Esq., hereby request the Court adopt the
20   following schedule pertaining to the presentence report:
21
22
                Judgment and Sentencing date:                                     12/16/19
23
                Reply, or Statement of Non-Opposition:                            12/9/19
24
25
                Motion for Correction of the Presentence
26
                Report Shall be filed with the Court and
27              served on the Probation Officer and
                opposing counsel no later than:                                   12/2/19
28



                                                                                             3
 1            The (final) Presentence Report shall be filed
              with the Court and disclosed to counsel
 2            no later than:                                                      11/25/19
 3
              Counsel’s written (informal) objections to the
 4            Presentence Report Shall be delivered
              to the probation officer and opposing
 5
              Counsel no later than:                                              11/18/19
 6
              The draft Presentence Report (with any modifications
 7
              or updates) shall be filed with the Court and
 8            disclosed to counsel no later than:                                 n/a
 9
           IT IS SO STIPULATED.
10
11
     Dated: August 26, 2019                                   /s/ Thomas A. Johnson
12                                                            THOMAS A. JOHNSON
13                                                            Attorney for Defendant
                                                              Moctezuma Tovar
14
15   Dated: August 26, 2019                                   /s/ John R. Manning
                                                              JOHN R. MANNING
16                                                            Attorney for Defendant
17                                                            Manuel Herrera

18   Dated: August 26, 2019                                   /s/ Erin J. Radekin
19                                                            ERIN J. RADEKIN
                                                              Attorney for Defendant
20                                                            Sandra Hermosillo
21
     Dated: August 26, 2019                                   /s/ Timonthy Zindel
22                                                            TIMOTHY ZINDEL
23                                                            Attorney for Defendant
                                                              Jun Michael Dirain
24
25
     Dated: August 26, 2019                                   McGregor W. Scott
                                                              United States Attorney
26
                                                    by:       /s/ Brian A. Fogerty
27
                                                              BRIAN A. FOGERTY
28                                                            Assistant U.S. Attorney


                                                                                             4
 1
 2                                            ORDER
 3
 4                 The court has reviewed the foregoing Amended Stipulation and finds the

 5
     purported reasons for further continuing the judgment and sentencing of defendants
     Moctezuma Tovar, Sandra Hermosillo, Jun Michael Dirain, Manuel Herrera, and John R.
 6
     Manning to again be unpersuasive. First, in order “to avoid unwarranted sentence
 7
     disparities” among the defendants, it is no more necessary that Rodriguez and Mayorga
 8
     be sentenced first than it is that the others be sentenced first. Second, defendants have
 9
     had ample time to retain and receive a report from any expert they wish to have the court
10
     consider. The date for sentencing of these moving defendants is still more than a month
11
     away, and the calculation of the loss amount under the Sentencing Guidelines is frankly
12
     not that complicated. Moreover, restitution will depend on whether the victim banks
13
     even present a claim for restitution. Under the circumstances, this request for further
14
     delay in sentencing smacks of judge shopping, which the court does not wish to
15
     encourage.
16
                   IT IS THEREFORE ORDERED that the foregoing request for continuance
17
     of sentencing be, and the same hereby is, DENIED.
18
     Dated: August 28, 2019
19
20
21
22
23
24
25
26
27
28



                                                                                               5
